Case 0:19-cv-61648-RS Document 1 Entered on FLSD Docket 07/02/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

 MIGUEL JOAQUIN MARCOS,

                Plaintiff,
 v.

 BAZIN CORPORATION D/B/A A&B
 TOWING SERVICE, RODRIGO OSPINA,
 MELISSA SIERRA POSADA,

             Defendants.
 __________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

        Plaintiff, MIGUEL JOAQUIN MARCOS, brings this action against Defendants, BAZIN

 CORPORATION D/B/A A&B TOWING SERVICE, RODRIGO OSPINA,                            and MELISSA

 SIERRA POSADA, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq.,

 and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff MIGUEL JOAQUIN MARCOS was a resident of the

 State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including telephone communication with car

 insurance companies located outside Florida.

 4.     At all times material hereto, Defendant, BAZIN CORPORATION D/B/A A&B TOWING

 SERVICE, was a Florida corporation with its principal place of business in South Florida, engaged

 in commerce in the field of towing trucks, at all times material hereto was the “employer” of




                                                1
Case 0:19-cv-61648-RS Document 1 Entered on FLSD Docket 07/02/2019 Page 2 of 3



 Plaintiff as that term is defined under statutes referenced herein, engaged along with its employees

 in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

 5.     Defendant, RODRIGO OSPINA, is a resident of Broward County, Florida and was, and

 now is, a manager of Defendant, BAZIN CORPORATION D/B/A A&B TOWING SERVICE,

 controlled Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day

 operations of BAZIN CORPORATION D/B/A A&B TOWING SERVICE. Accordingly,

 RODRIGO OSPINA was and is an “employer” of the Plaintiff within the meaning of 29 U.S.C.

 §203(d).

 6.     Defendant, MELISSA SIERRA POSADA, is a resident of Broward County, Florida and

 was, and now is, a manager of Defendant, BAZIN CORPORATION D/B/A A&B TOWING

 SERVICE, controlled Plaintiff’s compensation, and managed the day-to-day operations of BAZIN

 CORPORATION D/B/A A&B TOWING SERVICE. Accordingly, MELISSA SIERRA POSADA

 was and is an “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

 7.      Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furtherance of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, vehicles, pens, and paper.

 8.     Plaintiff MIGUEL JOAQUIN MARCOS worked for Defendants as a tow truck driver.

 9.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 10.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 11.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.




                                                  2
Case 0:19-cv-61648-RS Document 1 Entered on FLSD Docket 07/02/2019 Page 3 of 3



 12.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 13.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791




                                                  3
